

116 HRES 302 IH: Embracing the goals and provisions of the Treaty on the Prohibition of Nuclear Weapons.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 302IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. McGovern (for himself and Mr. Blumenauer) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONEmbracing the goals and provisions of the Treaty on the Prohibition of Nuclear Weapons.
	
 Whereas since the height of the Cold War, the United States and Russia have dismantled more than 50,000 nuclear warheads, but 14,500 of these weapons still exist and pose an intolerable risk to human survival;
 Whereas 95 percent of these weapons are in the hands of the United States and Russia and the rest are held by seven other countries: China, France, Israel, India, North Korea, Pakistan, and the United Kingdom;
 Whereas the use of even a tiny fraction of these weapons could cause worldwide climate disruption and global famine—for example, as few as 100 Hiroshima-sized bombs, small by modern standards, if used to attack urban industrial targets would put at least 5,000,000 tons of soot into the upper atmosphere and cause climate disruption across the planet, cutting food production and putting 2,000,000,000 people at risk of starvation;
 Whereas according to scientific studies and models, a large-scale nuclear war could kill hundreds of millions of people directly and cause unimaginable environmental damage and catastrophic climate disruption by dropping temperatures across the planet to levels not seen since the last ice age; under these conditions much of humanity might face starvation and humans might even be at grave risk as a species;
 Whereas despite assurances that these arsenals exist solely to guarantee that they are never used, there have been many occasions when nuclear armed states have prepared to use these weapons, and war has been averted only at the last minute;
 Whereas the current nuclear weapons policies of the United States do not inherently prevent their use;
 Whereas in the 2003 documentary, The Fog of War: Eleven Lessons from the Life of Robert S. McNamara, former Defense Secretary Robert McNamara said, when describing the Cuban Missile Crisis, It was luck that prevented nuclear war—yet the nuclear policy of the United States should not be based on the hope that luck will continue; Whereas the United States intelligence community’s January 29, 2019, annual assessment of worldwide threats warned that the effects of climate change and environmental degradation increase stress on communities around the world and intensify global instability and the likelihood of conflict, causing the danger of using nuclear weapons or nuclear war to grow;
 Whereas in October 2017, the Congressional Budget Office estimated that the Nuclear Modernization Plan to upgrade and enhance nearly every element of the nuclear arsenal of the United States would result in costs of more than $1,200,000,000,000 over 30 years, not adjusting for inflation;
 Whereas the Congressional Budget Office further estimates that annual spending on nuclear weapons will peak at about $50,000,000,000 during the late 2020s and early 2030s;
 Whereas a February 6, 2018, report by the Government Accountability Office report warned that the National Nuclear Security Administration’s (NNSA) plans to modernize its nuclear weapons do not align with its budget, raising affordability concerns, thereby increasing the pressure on the defense budget and the implicit trade-offs within that budget, diverting crucial resources needed to assure the well-being of the American people and the ability to respond to global crises and priorities, increasing the potential risk of nuclear accidents, and helping fuel a global arms race;
 Whereas, on February 2, 2019, the United States and the Russian Federation withdrew from the Intermediate-Range Nuclear Forces Treaty, signed in 1987 by President Ronald Reagan and Soviet Union leader Mikhail Gorbachev, which has prohibited the development and deployment of ground-launched nuclear missiles with ranges of 310 miles to 3,420 miles, and has resulted in each country dismantling more than 2,500 missiles and has kept nuclear-tipped cruise missiles off the European continent for three decades, thus sparking increased concern in a renewed nuclear arms race between the two countries and other nuclear-armed nations; and
 Whereas, on July 7, 2017, an alternative global nuclear policy was adopted by 122 nations by signing the Treaty on the Prohibition of Nuclear Weapons, which calls for the elimination of all nuclear weapons: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the United States— (1)calls on the President to embrace the goals and provisions of the Treaty on the Prohibition of Nuclear Weapons and make nuclear disarmament the centerpiece of the national security policy of the United States; and
 (2)calls on the Secretary of State, the Secretary of Defense, all other Federal and congressional leaders of the United States and the American people to lead a global effort to prevent nuclear war by—
 (A)renouncing the option of using nuclear weapons first; (B)ending the President’s sole authority to launch a nuclear attack;
 (C)taking the nuclear weapons of the United States off hair-trigger alert; (D)canceling the plan to replace the nuclear arsenal of the United States with modernized, enhanced weapons; and
 (E)actively pursuing a verifiable agreement among nuclear-armed states to mutually eliminate their nuclear arsenals.
				